     Case 1:18-cv-03320-DLI-JO Document 23 Filed 12/14/18 Page 1 of 2 PageID #: 77


                                       EISNER & DICTOR, P.C.
                                                ATTORNEYS AT LAW

                                           39BROADWAY,SUITE 1540
                                          NEW YORK, NEW YORK 10006

                                           TELEPHONE: (212)473-8700
                                           FACSIMILE: (212) 473-8705
EUGENE G. EISNER                                                                               OF COUNSEL
BENJAMIN N. DICTOR                                                                          NATHANIEL K. CHARNY-
THOMAS J. LAMADRID                         E-MAIL: office@eisnerdictor.com                   ROGER J. BERNSTEIN
                                          INTERNET: www.eisnerdictor.com
                                                                                          • NY AND NJ BAR




                                                     December 14, 2018

      VIA ECF

      Hon. James Orenstein
      United States Magistrate Judge
      Eastern District of New York
      225 Cadman Plaza East, Courtroom 11 D South
      Brooklyn, New York 11201

                                                     Re:      Trejo v. K.A.M . Food Store, Inc.
                                                              No. l: l 8-cv-03320-DLI-JO

      Dear Judge Orenstein:

      This office represents plaintiff in the above-referenced matter. Together with counsel for
      defendants, we submit this joint status report pursuant to Your Honor' s Case Management &
      Scheduling Order and in advance of the Status Conference scheduled for December 18, 2018, at
      11 :30 a.m. Additionally, the parties submit this joint letter to respectfully request that fact
      discovery be stayed following defendants' service of their response to plaintiff's first document
      requests and interrogatories so that the parties may attempt mediation prior to incurring the costs
      of depositions. Provided the Court deems the parties' request acceptable, the parties' also
      respectfully propose that the December 18 Status Conference be adjourned or cancelled.

      Currently, fact discovery is scheduled to end January 31, 2019. Discovery is proceeding
      somewhat behind schedule. Defendants served their initial disclosures on September 14, 2018,
      and plaintiff served his initial disclosures on September 17. On September 24, defendants served
      plaintiff with their first document requests and interrogatories. Plaintiff served responses to
      defendants documents demands and interrogatories and produced the responsive documents on
      October 19. At the same time, plaintiff served his extensive first document requests and
      interrogatories for each defendant. Defendants' responses to plaintiff's October 19 document
      requests and interrogatories are still outstanding. Defendants have been gathering time cards and
      other documentation for the eight (8) year period requested by plaintiff, which has caused the
      delay in providing discovery responses. Counsel have discussed the outstanding discovery and
      agreed, with the permission of the court, that defendants will serve their responses and produce
      the responsive documents by January 2, 2019.
   Case 1:18-cv-03320-DLI-JO Document 23 Filed 12/14/18 Page 2 of 2 PageID #: 78


EISNER & DICTOR, P.C.
    Hon. James Orenstein
    United States Magistrate Judge

    Page   12
                                                       Re: Trejo v. K.A.M. Food Store, Inc.
                                                           No. l: I 8-cv-03320-DLI-JO


    Following service of defendants' responses and documents, the parties seek to mediate this
    matter prior to conducting depositions to attempt to avoid incurring those expenses, if possible.
    An offer has been extended to plaintiff's counsel, which is being discussed with plaintiff.

    Accordingly, the parties respectfully request that the Court order defendants to respond to the
    outstanding discovery by January 2, 2019, stay discovery, and refer the parties to the Court-
    annexed mediation program. As there are no pending disputes between the parties at this time,
    should the Court deem the parties' request to stay discovery pending mediation acceptable, the
    parties further respectfully propose that the status conference scheduled for December 18 be
    cancelled or adjourned.

    This is the first request to adjourn fact discovery, due to close January 31, 2019. Both sides
    consent to adjournment of these dates. The request would also affect the scheduled time for the
    pretrial conference (currently scheduled for February 5, 2019, at 10:30 a.m.) and the deadlines to
    commence dispositive motions and submit the joint pretrial order (April I and April 29,
    respectively).

    Thank you for your consideration in this matter.

    Respectfolly submitted,


       j~
    Thomas J. Lamadrid                           Meredith Castelli
                                                 HAFENIST KRAUT & PERLSTEIN LLP
                                                 Attorneys for Defendants
                                                 3000 Marcus Ave., Suite 2E I
                                                 Lake Success, NY 11402
                                                 (516) 355-9677
                                                 mcastelli@hkplaw.com
